694769DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to the arguments filed on 23 November 2022. No claims are amended, added or cancelled in the current response.  Claims 1, 3-9, 11, 13-14, and 19- 21 and 23-25 are pending in this application (claims 16-18 were previously withdrawn from consideration).  
This communication is a Non- Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Note: Strikethrough indicates that the reference does not teach that limitation.]

Claims 1, 3, 4, 5, 6, 7, 11, 13, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey (U.S. Patent Application 2002/0196705) in view of Oghafua (U.S. Patent Application 2006/0263501) 

Regarding claim 1, Jersey discloses a cooking appliance (Jersey, fig. 1, 10) comprising: a housing having a cooking receptacle (25), the cooking receptacle including a planar bottom  (flat bottom of container 25) and a continuous sidewall (sidewall of container 25) that forms a chamber having an open top end (open top end of container 25); (rotating element 20), wherein the food manipulator includes an arm (blades 120  of rotating element 20, shown in fig. 3) (¶0040,” food can be fed into the top of the container 125, can be shredded by the rotating blades(s) 120”; “shredding” food would necessarily contact the food); an appliance drive unit (drive unit 12)) configured to couple with the food manipulator proximate the planar bottom and configured to move the food manipulator with respect to the planar bottom of the cooking receptacle (¶0028; “in general, the puck 18 interacts with the drive unit 12 to rotate the rotating element 20; fig. 1), wherein the appliance drive unit is configured to move the food manipulator with a non-contact drive  between the appliance drive unit and the food manipulator(¶0027, alignment devices or elements are employed to align the container 25 and puck 18 with the drive unit. For example, some embodiments utilizes magnet pairs having a magnet of one polarity located in or under the barrier 26 and a magnet of the opposite polarity located on the container 25; ¶0018, “The drive unit 12 drives the rotation of the puck 18. The drive unit 12 can be any device that causes rotation of the puck 18 without physical contact with the puck 18.” ) ; (16) 
Jersey does not teach “a heating element positioned for provision of heat to the cooking receptacle”, the food manipulator “movably engaged along the planar bottom”, “a sensor unit operably mounted on the cooking receptacle to provide a cooking parameter”, and a control circuit “configured to operate the heating element in one or more cooking modes, wherein: the controller is configured to receive the cooking parameter from the sensor unit; the controller is programmable to allow a user to set one or more of a time or temperature of a cooking sequence; and the controller is configured to control motion of the food manipulator.”
Oghafua teaches a heating element (heater 30) positioned for provision of heat to the cooking receptacle movably engaged along the planar bottom and a control circuit (70) configured to operate the heating element in one or more cooking modes, a sensor unit (Oghafua, fig. 7, ¶0069,  temperature sensor 80) operably mounted on the cooking receptacle to provide a cooking parameter ( ¶0069, “temperature signal”), and wherein: the a control circuit (70) configured to operate the heating element in one or more cooking modes, wherein: the controller is configured to receive the cooking parameter from the sensor unit (¶0069, The controller 70 is in communication with the temperature sensor 80 by a fifth cable 77); the controller is programmable to allow a user to set one or more of a time or temperature of a cooking sequence(¶0066); and the controller is configured to control motion of the food manipulator (¶0054, cable 76 from controller to motors to impart torque to paddles 20). 
The advantage of adding these elements of Oghafua would be in order to heat up and cook and manipulate food or product that was put in the processor of Jersey.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Jersey with Oghafua, to put in a heating element to heat the contents of Jersey, and to have a temperature sensor, in order to make sure the proper temperature is reached for cooking or otherwise processing so the food is not spoiled, and to have the control device to allow the setting of modes and temperatures for heating and cooking, in order that the processor is more than just a processor and that the processor gets the ability not just to process or chop the food, but to cook the food in a very expeditious way, having all the elements together in one device, so that the contents can be chopped or mixed and then are ready to be cooked, like almonds making almond flour, or first cooked and then mixed and chopped, like with beans, perhaps.

Regarding claim 3, Jersey in view of Oghafua teach all the limitations of claim 1, as above, but Jersey is silent regarding wherein the arm is configured to engage with the continuous side wall.  However, Oghafua does teach wherein the arm is configured to engage with the continuous side wall. (Oghafua, Fig. 2A, paddle 20, sides 7 and 9 engage with sidewall).    The advantage of such an arm is to make sure that no food remains stuck to the wall and does not get blended or cut or mixed well into the food as the stirrer/arm/blade is mixing the food and Jersey already teaches that its rotating element can take on various shapes and functions (Jersey, 0034, “ the rotating element 20 can be one or more blades, whisks, brushes, beaters, hooks, or other elements used for performing a number of different functions associated with the apparatus 10”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Jersey’s arm with a further teaching of Oghafua to also make them engage with the sidewall, in order that to make sure that no food remains stuck to the wall and does not get blended or cut or mixed well into the food as the stirrer/arm/blade is mixing the food.
Regarding claim 4, Jersey in view of Oghafua teach all the limitations of claim 1, as above,  but Jersey is silent regarding a cooking device wherein the arm is a first arm and the food manipulator includes a second arm configured to engage with the continuous sidewall.  However, Oghafua further teaches a cooking device wherein the arm is a first arm and the food manipulator includes a second arm configured to engage with the continuous sidewall.(Oghafua, Fig. 2A, paddle 20, sides 7 and 9 engage with sidewall).  The advantage of such stirrers and manipulators is to not only chop the food, as Jersey does, but to thoroughly mix and blend the food in the container and to make sure food gets blended and does not remain stuck to the walls and Jersey already teaches that its rotating element can take on various shapes and functions (Jersey, 0034, “ the rotating element 20 can be one or more blades, whisks, brushes, beaters, hooks, or other elements used for performing a number of different functions associated with the apparatus 10”)..  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Jersey’s stirrer with Oghafua’ s manipulators to engage the sidewall, in order to thoroughly mix and blend the food in the container and to make sure food gets blended and does not remain stuck to the walls.

Regarding claim 5, Jersey in view of Oghafua teach all the limitations of claim 1, as above, but Jersey is silent regarding a cooking device further comprising a cooling elementRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 15/694,769Dkt: 4578.001US1Filing Date: September 2, 2017 Title: SELF COOKING KITCHEN APPLIANCEpositioned for removing heat from the cooking receptacle.  However, Oghafua teaches a cooking device comprising a cooling element positioned for removing heat from the cooking receptacle(Oghafua, ¶0014, 20 lines up from the bottom of column 2 on p. 2, “a fan to cool the container”).   The advantage would be to have an apparatus that is able to heat, as noted above with Oghafua, or even cool down the contents of the food quickly (once blended, for instance) “if required by a cooking schedule”. (Oghafua, Abstract). Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Jersey with Oghafua, to add the teaching of Oghafua to include a cooling element for removing heat from the cooking receptacle, in order to cool down the contents of the container quickly (once blended, for instance,) “if required by a cooking schedule”, making this a more thorough food processing device, having the capability of cooling as well.
Regarding claim 6, Jersey in view of Oghafua teach all the limitations of claim 1, as above, and further teach, in the combination so far, a cooking appliance wherein the planar bottom includes a continuous planar bottom and the continuous sidewall extends about the continuous planar bottom (Jersey, fig. 1, continuous sidewall extends about the bottom).  
Regarding claim 7, Jersey in view of Oghafua teach all the limitations of claim 1, as above, and further teaches, in this combination, a cooking appliance wherein the planar bottom is between the appliance drive unit and the food manipulator (Jersey, fig. 1, with the drive unit, 16, below and the stirrer 20 above the planar bottom).
Regarding claim 11 Jersey in view of Oghafua teaches all the limitations of claim 1, as above, but does not further teach, in the current combination, a cooking appliance wherein the arm is a first arm and the food manipulator includes a second arm vertically offset from the first arm.  However, Oghafua teaches a cooking appliance wherein the arm is a first arm and the food manipulator includes a second arm vertically offset from the first arm (Oghafua, Fig. 2, the two arms of the device 1 are vertically offset, side 7 and side 9, ¶¶0045, 46).  The advantage of having such different and offset manipulator arms is so that the mixing of the contents remains continuous and that the food is constantly being moved by the food manipulators, as opposed to if the two sides were symmetrical, where it is possible, with a thicker substance, the food might stay on the walls or in a certain place not accessible to the food manipulators and not be mixed in (¶¶0045,  0046;  each arm has a different purposed in scraping food off the container, one lower and one higher).  Thus, it would have been obvious to one  having ordinary skill in the art at the time of the filing of the invention to modify Jersey in view of Oghafua with a further teaching of Oghafua, to have the food manipulator arms be for different purposes and be offset vertically from each other, so that the mixing of the contents remains continuous and that the food is constantly being moved by the food manipulators, as opposed to if the two sides were symmetrical, where it is possible, with a thicker substance, the food might stay on the walls or in a certain place not accessible to the food manipulators and not be mixed in.  
Regarding claim 13,  Jersey in view of Oghafua teach all the limitations of claim 11, as above, and  further teach an appliance comprising a first food manipulator (Oghafua, 21, right side of the paddle, configured to scrape, fig. 2) configured to scrape an interior of the cooking receptacle and the second arm is configured to agitate contents of the cooking receptacle (the left blade 22 of the paddle 20 with upper blade 7, in figs. 2 & 2A. , but entire element 25 is configured to “agitate” and thus 20 agitates , ¶0045, to agitate; these would have been combined in the combination with the food manipulators of Oghafua in the combination in claim 11). 

Regarding claim 23, Jersey discloses a cooking appliance (Jersey, fig. 1, 10) comprising: a housing having a cooking receptacle (25), the cooking receptacle including a smooth bottom  (flat bottom of container 25) and a continuous sidewall (sidewall of container 25) that forms a chamber having an open top end (open top end of container 25); (rotating element 20), wherein the food manipulator includes an arm (blades 120  of rotating element 20, shown in fig. 3) (¶0040,” food can be fed into the top of the container 125, can be shredded by the rotating blades(s) 120”; “shredding” food would necessarily contact the food; as well as ¶34, “the rotating element 20 can be one or more blades, whisks, brushes, beaters, hooks, or other elements used for performing a number of different functions associated with the apparatus” directly contacting the food); an appliance drive unit (drive unit 12) ) configured to couple with the food manipulator proximate the smooth bottom and configured to move the food manipulator with respect to the smooth bottom of the cooking receptacle (¶0028; “in general, the puck 18 interacts with the drive unit 12 to rotate the rotating element 20; fig. 1), wherein the appliance drive unit is configured to move the food manipulator with a non-contact drive  between the appliance drive unit and the food manipulator(¶0027, alignment devices or elements are employed to align the container 25 and puck 18 with the drive unit. For example, some embodiments utilizes magnet pairs having a magnet of one polarity located in or under the barrier 26 and a magnet of the opposite polarity located on the container 25; ¶0018, “The drive unit 12 drives the rotation of the puck 18. The drive unit 12 can be any device that causes rotation of the puck 18 without physical contact with the puck 18.” ) ; (16) 
Jersey does not teach “a heating element positioned for provision of heat to the cooking receptacle”, the food manipulator “movably engaged along the smooth bottom”, “a sensor unit operably mounted on the cooking receptacle to provide a cooking parameter”, and a control circuit “configured to operate the heating element in one or more cooking modes, wherein: the controller is configured to receive the cooking parameter from the sensor unit; the controller is programmable to allow a user to set one or more of a time or temperature of a cooking sequence; and the controller is configured to control motion of the food manipulator.”
Oghafua teaches a heating element (heater 30) positioned for provision of heat to the cooking receptacle movably engaged along the smooth bottom and a control circuit (70) configured to operate the heating element in one or more cooking modes, a sensor unit (Oghafua, fig. 7, ¶0069,  temperature sensor 80) operably mounted on the cooking receptacle to provide a cooking parameter , and wherein: the a control circuit (70) configured to operate the heating element in one or more cooking modes, wherein: the controller is configured to receive the cooking parameter from the sensor unit (¶0069, The controller 70 is in communication with the temperature sensor 80 by a fifth cable 77); the controller is programmable to allow a user to set one or more of a time or temperature of a cooking sequence(¶0066); and the controller is configured to control motion of the food manipulator (¶0054, cable 76 from controller to motors to impart torque to paddles 20).
The advantage of adding these elements of Oghafua would be in order to heat up and cook and manipulate food or product that was put in the processor of Jersey.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Jersey with Oghafua, to put in a heating element to heat the contents of Jersey, and to have a temperature sensor, in order to make sure the proper temperature is reached for cooking or otherwise processing so the food is not spoiled, and to have the control device to allow the setting of modes and temperatures for heating and cooking, in order that the processor is more than just a processor and that the processor gets the ability not just to process or chop the food, but to cook the food in a very expeditious way, having all the elements together in one device, so that the contents can be chopped or mixed and then are ready to be cooked, like almonds making almond flour, or first cooked and then mixed and chopped, like with beans, perhaps.

Regarding claim 24,  Jersey in view of Oghafua teaches all the limitations of claim 23, as above, and further teach a cooking appliance, wherein the cooking receptacle including the smooth bottom includes a cooking receptacle having a continuously smooth bottom. (Jersey, fig. 1, apparent that bottom of receptacle is continuously smooth/flat)
Regarding claim 25, Jersey in view of Oghafua teach all the limitations of claim 23, as above, and further teach a cooking appliance, wherein the smooth bottom is flat ((Jersey, fig. 1, apparent that bottom of receptacle is continuously smooth/flat).

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey (U.S. Patent Application 2002/ 0196705) in view of Oghafua (U.S. Patent Application 2006/0263501) and further in view of Benoit (U.S. Patent Application Publication 2016/ 0174771).

Regarding claim 8, Jersey in view of Oghafua teach all the limitations of claim 1, as above, but Jersey is silent regarding a cooking appliance comprising a vibration element positioned to agitate and detach the food contents from the interior surface of the cooking receptacle.  However, while Oghafua does teach “agitating” the food manipulators to move around the food (Oghafua, ¶0045, agitate).   However, Benoit teaches manipulating the stirring mechanism (Benoit, 16), including by vibrating it (¶0091, “where the stirring mechanism 16 is configured to rotate, agitator to otherwise manipulate the various processing attachments 18 to manipulate food items disposed within the interior volume 28 of the container12”) and Jersey already teaches that its rotating element can take on various shapes and functions (Jersey, 0034, “ the rotating element 20 can be one or more blades, whisks, brushes, beaters, hooks, or other elements used for performing a number of different functions associated with the apparatus 10”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Jersey in view of Oghafua with the teachings of Benoit, to include in Jersey’s rotating element of the food item “vibration”, in addition to chopping and mixing, in order to more thoroughly and most thoroughly manipulate the food in order to blend it and also make sure that it does not remain on the container.
Regarding claim 9, Jersey in view of Oghafua and Benoit teach all the limitations of claim 8, as above, but Jersey is silent regarding a cooking appliance comprising a cooling element positioned for removing heat from the cooking receptacle. However, Oghafua teaches a cooking device comprising a cooling element positioned for removing heat from the cooking receptacle(Oghafua, ¶0014, 20 lines up from the bottom of column 2 on p. 2, “a fan to cool the container”).   The advantage would be to have an apparatus that is able to heat, as noted above with Oghafua, or even cool down the contents of the food quickly (once blended, for instance) “if required by a cooking schedule”. (Oghafua, Abstract). Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Jersey in view of Oghafua, to add the teaching of Oghafua to include a cooling element for removing heat from the cooking receptacle, in order to cool down the contents of the container quickly (once blended, for instance,) “if required by a cooking schedule”, making this a more thorough food processing device, having the capability of cooling as well.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey (U.S. Patent Application 2002/ 0196705) in view of Oghafua (U.S. Patent Application 2006/0263501) and  further in view of Hoare (U.S. Patent Application Publication 2016/ 0296899).
Regarding claim 14, Jersey in view of Oghafua teach all the limitations of claim 1, as above, but Jersey is silent regarding a cooking appliance wherein the arm includes a force sensor configured to detect a shear strength of contents of the cooking receptacle.  However, Hoare does detect the shear strength of the contents of the vessel (Hoare, ¶0167, measuring viscosity/resistance).  The advantage to such measurement is that the device is able to automatically control the motor for the most efficient type of mixing/blending/cutting (Hoare, automatic completion detection module…determine changed in viscosity/resistance, ¶¶168,169, motor to slow with less viscosity) and Jersey already teaches that its rotating element can take on various shapes and functions (Jersey, 0034, “ the rotating element 20 can be one or more blades, whisks, brushes, beaters, hooks, or other elements used for performing a number of different functions associated with the apparatus 10”). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Jersey in view of Oghafua with Hoare, to add a force sensor to the stirrer, to have the blades move and the viscosity of the food adjusted with the force detected in order to keep the content according to a preestablished mode or recipe as the practitioner desires.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey (U.S. Patent Application 2002/0196705; in previously filed PTO-892) in view of Oghafua (U.S. Patent Application 2006/0263501) and further in view of Hazir (Wipo Patent Application Publication WO2014/075923A1; equivalent U.S. Patent Application 2015/0312969) 

Regarding claim 19, Jersey in view of Oghafua teach all the limitations of claim 1, as above, but do not further disclose, in the current combination, a cooking appliance wherein the controller circuit is configured to link to a wireless device, and wherein the wireless device includes a temperature controller, a food manipulator motion controller circuit, and a timer controller circuit configured to execute a series of commands that execute a remotely directed cook sequence.  However, Hazir teaches wherein the controller circuit is configured to link to a wireless device, and wherein the wireless device includes a temperature controller, a food manipulator motion controller circuit, and a timer controller circuit configured to execute a series of commands that execute a remotely directed cook sequence. (Hazir, ¶0002, “wireless power transfer, there are communication means that provide communication with the induction heating cooktop such as RF, WIFI, infrared (IRDA), user interfaces that allow parameters such as temperature, motor speed, etc. to be monitored and adjusted, sensors that detect parameters such as temperature and a control unit that regulates the operation of all electronic components, all together giving "smart" features to the said appliances.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Jersey in view of Oghafua with a teaching of Hazir, to add a wireless component, in order to be able to monitor and control parameters and/or cooking remotely for easy control even from a distance, to always know and be able to control the status of the cooking of your meal.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey (U.S. Patent Application 2002/0196705; in previously filed PTO-892) in view of Oghafua (U.S. Patent Application 2006/0263501) and Hazir (Wipo Patent Application Publication WO2014/075923A1; equivalent U.S. Patent Application 2015/0312969) and further in view of Baraille (U.S. Patent Application Publication 2015/0190008) and Benelli (U.S. Patent Application Publication 2006/ 0044935).
Regarding claim 20, Jersey  in view of Oghafua and Hazir teach all the limitations of claim 19, as above, but is silent regarding the cooking appliance wherein the wireless device further comprising a programming mode to maintain the cooking receptacle at a set temperature in a range between -5 degrees Celsius and 260 degrees Celsius.   Now,  Hazir does teach controlling of parameters, including temperature (at least claim 1, “a control unit that provides the controlling of parameters such as the cooking temperature…”)
Regarding the wireless device having a programming mode, Baraille teaches a wireless device and can be used with a “mobile” device (Baraille, ¶70, 16 lines into the paragraph; also, 6 lines from the bottom of the column and onto next column, “the GUI is of the interactive type, made possible by the telecommunications module…to display data and information that might help the user to use the pressure cooker optimally”; ¶0072, advantageously programmable).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Jersey in view of  Oghafua and Hazir with the teaching Baraille to have the controls be accessible with a wireless mobile device, in order to make the control of the device as easy as possible, making it accessible and controllable anywhere for user accessibility and usability
Further, while Jersey, Oghafua, Hazir and  Baraille do not teach within the claimed range specifically,  Benelli teaches maintaining a temperature within this temperature range (Benelli, ¶0060, above 140° or below 40°; this is an anticipation of the range, see MPEP 2132.01a).  It would have been obvious to include this teaching of Benelli, in order to cook or defrost food and/or maintain a temperature for heating or storing the food at a safe temperature (Benelli, ¶0060).

 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey (U.S. Patent Application 2002/0196705; in previously filed PTO-892) in view of Oghafua (U.S. Patent Application 2006/0263501) and Hazir (Wipo Patent Application Publication WO2014/075923A1; equivalent U.S. Patent Application 2015/0312969) and further in view of Baraille (U.S. Patent Application Publication 2015/0190008).

Regarding claim 21 , Jersey in view of Oghafua and Hazir teaches all the limitations of claim 19, as above, but does not further teach the cooking appliance wherein the wireless device further comprising a mobile device that further comprises a series of instructions that controls a cooking parameter in the cooking appliance and receives a status from the sensor unit.  Now, Oghafua already teaches incorporating a temperature sensor (Oghafua, temperature sensor 80) and Hazir already teaches, however, that the device can be “wireless” and have “smart” features (¶0002; wireless power transfer and …a control unit that regulates operation of all electronic components, all together giving “smart features to the said appliance).  However, Baraille teaches that such a wireless device can be used with a “mobile” device (Baraille, ¶70, 16 lines into the paragraph; also, 6 lines from the bottom of the column and onto next column, “the GUI is of the interactive type, made possible by the telecommunications module…to display data and information that might help the user to use the pressure cooker optimally”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Jersey in view of Oghafua and  Hazir with the teaching Baraille to have the controls be accessible with a wireless mobile device, in order to make the control of the device as easy as possible, making it accessible and controllable anywhere for user accessibility and usability.  

Response to Arguments
The §112 Rejections of the previous Office Action have been remedied and are withdrawn.   

Applicant's arguments filed 9/23/22 regarding claims 1, 3-9, 11, 13-14, 19-21 and 23-25 have been fully considered.
New grounds of rejection are present in this application, putting Jersey as the primary reference.  This obviates the issue of “the principle of operation” as argued by applicant (Remarks, p. 10), as the contactless motor is present in the Primary reference, and it certainly would have been obvious to modify it and add to it to ensure it has effective stirrers and food manipulators, as described above.

Please contact Examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see previously filed forms PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761